Citation Nr: 1217106	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral shoulder dislocation.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for a thoracic or lumbosacral spine disorder, claimed as a back disorder.

4.  Entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left hand disorder, to include as due to residuals of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2004, August 2005, and May 2008 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas and St. Petersburg, Florida that denied entitlement to the benefits currently sought on appeal.  Jurisdiction for the appeal presently rests with the RO in St. Petersburg, Florida.  

In May 2010, the Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing held in St. Petersburg, Florida, to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for a thoracic or lumbosacral spine disorder, a cervical spine disorder, a right knee disorder, and a left hand disorder are 



addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae had its onset in service.

2.  The disability of the Vetaran's shoulders resulted from dislocations sustained in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of bilateral shoulder dislocation are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The grant of service connection for residuals of bilateral shoulder dislocation and pseudofolliculitis barbae constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.



Analysis

The Veteran seeks service connection for residuals of bilateral shoulder dislocation and pseudofolliculitis barbae.  He alleges that these disorders had onset during service and have continued since.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection also may be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the Veteran has testified that he injured both of his shoulders in service while playing sports and was diagnosed with bilateral shoulder dislocations.  He stated that he sought treatment for his shoulders shortly after service and continued to have problems since.  He denied having any shoulder injuries or problems prior to service.  The Veteran has also testified that he was diagnosed with pseudofolliculitis barbae in service and received a profile against shaving.  He testified that he has continued to have problems with pseudofolliculitis barbae after service and has self-medicated for more than a decade.

The Veteran's service records show treatment for recurrent injuries and dislocations of the left and right shoulders beginning in May 1979 and continuing throughout the remainder of service.  The service records also reflect that the Veteran was diagnosed with pseudofolliculitis barbae in February 1977 and was treated with medication.  There is no further treatment noted for this specific diagnosis.  The Veteran's June 1981 separation examination revealed that his head, face, neck and scalp were normal on examination.  His upper and lower extremities were also normal on examination; however, on his Report of Medical History form he reported having swollen painful joints, a painful/trick shoulder, and a loose shoulder with a history of a separation in April 1979.  

Post-service private medical records dated from January 2003 to July 2010 reflect complaints and treatment for chronic bilateral shoulder problems.  Of note is a December 2003 treatment record from Dr. Hoover showing a finding of chronic recurrent dislocations, bilateral shoulders.  An MRI of the right shoulder ordered by Dr. Hoover in December 2003 revealed a complex labral tear involving the anterior and posterior labral components of the right shoulder, mild degenerative changes involving the right acromioclavicular joint, and fraying along the articular surface of the supraspinatous tendon compatible with degeneration or partial tear.  In a May 2004 treatment note Dr. Hoover indicated that he had reviewed the Veteran's records and they showed dislocations throughout.  He noted further that the physical examination showed evidence of global laxity and severe tearing, and fraying of the glenoid labrum, which would be consistent with the chronic recurring dislocations of the Veteran's shoulder.    

In a June 2010 letter, another private physician, Dr. Hume, indicated that he had treated the Veteran for chronic bilateral shoulder pain.  He noted that the Veteran had sustained injuries to his shoulders in service and had subsequently developed chronic pain and stiffness in both shoulders.  He also noted that a prior MRI study revealed a full-thickness tear of the supraspinatus and infraspinatus tendon, evidence of a labral tear, and advanced arthritis at the glenohumeral joint.  
Dr. Hume indicated that the Veteran's diagnoses are recurrent right shoulder dislocation secondary to degenerative changes and impingement syndrome of both shoulders with rotator cuff tear.  He indicated that he had reviewed the Veteran's service records and there was documentation of recurrent dislocations in both shoulders.  Dr. Hume opined that the disease in both of the Veteran's shoulders is directly related to his injuries and problems during service.  His rationale was that the Veteran has well-documented medical records that are consistent with the history given.

The Veteran was afforded a VA examination in March 2011.  A VA examiner reviewed the claims file and conducted a physical examination of the Veteran.  Following the clinical evaluation, the examiner provided diagnoses of left shoulder strain status post left shoulder dislocation in service and right shoulder strain.  The examiner opined that based on the currently available information, the right and left shoulder strain are at least as likely as not caused by service.  He also stated that he was unable to relate the other current shoulder problems of arthritis and tear to service based on the currently available information.  The examiner also provided a diagnosis of mild pseudofolliculitis barbae and opined that this is likely to be the same facial skin condition or pseudofolliculitis barbae that the Veteran had in service based on the currently available information.

Based on the evidence of record, the Board finds that service connection is warranted for the claimed residuals of bilateral shoulder dislocations and for pseudofolliculitis barbae.  Current disabilities have been established.  The record reflects that residuals of recurrent bilateral shoulder dislocations have been identified as bilateral shoulder strain, impingement syndrome of both shoulders with rotator cuff tear, and recurrent right shoulder dislocation secondary to degenerative changes.  The records also reflect a current diagnosis of pseudofolliculitis barbae.  Therefore, the remaining inquiry is whether the residuals of bilateral shoulder dislocation and pseudofolliculitis barbae are related to military service.  

The persuasive medical evidence supports a finding that a nexus exists between the current residuals of bilateral shoulder dislocation and military service.  A VA examiner has opined that it is at least as likely as not that the current bilateral shoulder strain is a residual of the shoulder dislocations in service.  Drs. Hoover and Hume have also related the Veteran's current impingement syndrome with rotator cuff tear in both shoulders and recurrent right shoulder dislocation secondary to degenerative changes (i.e. arthritis) to the shoulder dislocations in service.  The Board further notes that while the VA examiner, an internist, opined that he was unable to relate the labral tear and arthritis to the shoulder dislocations in service, no specific rationale was provided to support this conclusion.  Thus, this part of his opinion is considered less persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that the private physicians' opinions are competent and highly probative as they were based on their medical experience and expertise as board-certified orthopedic surgeons, their knowledge of the Veteran's service and post-service medical history and included clear and reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The persuasive medical evidence also supports a finding that a nexus exists between the current pseudofolliculitis barbae and service.  The Veteran has credibly reported that the initial onset of his pseudofolliculitis barbae on his facial area was during service and that the same symptoms have continued since then.  He is certainly competent to report on the onset and continuity of his symptoms as they are readily capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In light of the diagnosis of pseudofolliculitis barbae wile the Veteran was in service, such a report of continuity of symptoms since service can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, a VA examiner has related the current pseudofolliculitis barbae to service.  Although the examiner's opinion may have been lacking a fully-explained rationale, the Board notes that it is consistent with the record - particularly with the Veteran's credible and competent report regarding this disorder.  There are no medical opinions to the contrary.  

In sum, the evidence supports a finding that the Veteran's residuals of bilateral shoulder dislocation and pseudofolliculitis barbae are etiologically related to his period of military service.  Accordingly, service connection for residuals of bilateral shoulder dislocation and pseudofolliculitis barbae is warranted.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for the residuals of dislocations of both shoulders is granted subject to the provisions governing the award of monetary benefits.

Service connection for pseudofolliculitis barbae is granted subject to the provisions governing the award of monetary benefits. 


REMAND

The Veteran seeks service connection for a thoracic or lumbosacral spine disorder (claimed as a back disorder), a cervical spine disorder (claimed as a neck disorder), a right knee disorder, and a left hand disorder to include as due to residuals of cold weather injury.  Although the Board sincerely regrets the delay, additional development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

This appeal was previously before the Board and was remanded in August 2010.  The August 2010 remand instructed the RO to provide the Veteran a VA examination and thereafter issue a Supplemental Statement of the Case (SSOC) if the decision remained unfavorable.  There has not been compliance with the Board's remand instructions.  The Board thus has no discretion and has to remand this matter for full compliance with the earlier remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran was afforded a VA examination in March 2011; however, it appears that no further action was taken following the examination and no SSOC, or any other correspondence, appears to have been issued to the Veteran or his representative.  In light of the incomplete nature of the claims folder, on remand the RO should ensure that the Veteran's entire claims file, including any rebuilt or temporary files, are associated with this claims folder.  

With respect to the March 2011 VA examination, the Board finds that it is not adequate for rating purposes, specifically as it relates to the remaining disabilities on appeal.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  In this respect, the examiner did not clearly identify the current disorders affecting the Veteran's low back, neck, left hand and right knee as requested in the August 2010 remand.  The report is also inadequate as it appears that the examiner did not consider the Veteran's reported onset and continuity of symptoms in formulating the requested opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Veteran has testified that he injured his neck, back and knee playing sports in service and continued to have symptoms of pain thereafter, for which he has mostly self-medicated.  He has also testified that he suffered a cold weather injury to his left hand during an early morning training in temperatures of about nine degrees.  He reported that he was wearing leather gloves with an insert but they did not provide adequate protection.  He described feelings of pain and burning during the incident and noted that he has continued to have problems with his fingers, including pain and discoloration in cold weather.  The March 2011 VA examination report does not include any discussion of the Veteran's reported injury and ongoing left hand complaints.  The Veteran's statements and testimony regarding the onset and continuity of his symptoms of his claimed disabilities are considered competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, they should be considered in formulating the requested VA medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate any temporary and/or additional claims files currently held at the St. Petersburg, Florida and/or the Houston, Texas RO and associate them with the current file folder.  


2.  Ask the Veteran to identify all health care providers that have treated him for his claimed neck, low back, right knee and left hand disabilities.  After obtaining authorization, contact any duly identified and authorized practitioner to obtain the relevant medical records, specifically to include Methodist Hospital in Houston, Texas.  Associate any pertinent, non-duplicative records with the claims folder.  All attempts to obtain these records, including those which may ultimately prove unsuccessful, must be documented in the claims folder.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge, of the onset and/or chronicity of his claimed disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any new evidence and temporary and/or additional claims files with the current claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed neck, low back, right knee and left hand disabilities.  The notification of examination should be sent to the address currently of record for the Veteran, and a copy of the notification letter should be associated with the claims file.  The claims folder, and a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner is requested to: 

(a)  Identify any and all orthopedic and/or neurologic disorders affecting the Veteran's low back, neck, left hand (particularly his three fingers), and right knee.  In doing so, the examiner is asked to specifically rule in or rule out any current cold weather injury residuals involving the left hand digits and also to rule in or rule out any arthritis currently affecting the low back, neck, left hand and right knee.

(b)  Provide an opinion as to whether it is at least as likely as not that any current low back, neck, left hand, and right knee disability that is found to be present based on the clinical examination (and as noted in the post-service private treatment records) had onset during service or is otherwise causally related to service.  

In doing so, the examiner is asked to provide an opinion as to whether the nature and severity of the Veteran's left hand disability, as shown by the medical evidence, is consistent with his reported injury (i.e. being exposed to severely cold weather with inadequate protection for his hands) and symptoms.

(c)  If arthritis is diagnosed, opine as to whether it is at least as likely as not that it manifested to a degree of 10 percent or more within one year of the Veteran's discharge from active military service, i.e. during or before August 1982.

(d)  Provide an opinion as to whether it is at least as likely as not that any current low back, neck, left hand, and the right knee disability are secondary to (caused and/or permanently aggravated) by another claimed or service-connected disability.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner also must provide a complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles used in formulating the requested opinions.  A fully-reasoned rationale must also acknowledge and discuss the competent and credible lay evidence regarding the onset of the Veteran's low back, neck, right knee and left hand symptomatology and any reported continuity of symptoms in relation to the current diagnoses.  

If the Physician is unable to reach an opinion without resorting to mere speculation, he or she should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the physician is unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, he or she should identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation. 

5.  The Veteran is advised that failure to report to a scheduled VA examination or to cooperate with the development of the claims without good cause could result in the denial of the claims.  38 C.F.R. § 3.655 (2011).  If the Veteran fails to cooperate, the RO should ensure that such action is documented in the record.

6.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative must be furnished an SSOC which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


